Case 2:20-cv-00217-JDL Document 22 Filed 06/14/21 Page 1 of 2        PageID #: 1749




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


CRAIG G. C.,                                 )
                                             )
      Plaintiff,                             )
                                             )
                   v.                        ) 2:20-cv-00217-JDL
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
      Defendant.                             )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
      Craig G. C. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he is not disabled and denying his

application for disability insurance benefits (ECF No. 1). Pursuant to 28 U.S.C.A.

§ 636(b)(3) (West 2021) and D. Me. Local R. 16.3(a)(2), United States Magistrate

Judge John H. Rich III held a hearing on Plaintiff’s Statement of Errors (ECF No. 16)

on March 11, 2021. The Magistrate Judge filed his Recommended Decision with the

Court on May 20, 2021 (ECF No. 21), recommending that the Court vacate the

Commissioner’s decision. The time within which to file objections has expired, and

no objections have been filed. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision

(ECF No. 21) of the Magistrate Judge is hereby ACCEPTED, and the
Case 2:20-cv-00217-JDL Document 22 Filed 06/14/21 Page 2 of 2   PageID #: 1750




Commissioner’s decision is VACATED, and the matter is REMANDED to the

Commissioner pursuant to sentence four of 42 U.S.C.A. § 405(g) for further

administrative action consistent with this opinion.

      SO ORDERED.

      Dated this 14th day of June, 2021.

                                                     /s/ Jon D. Levy
                                               CHIEF U.S. DISTRICT JUDGE




                                          2
